DETAILED ACTION
Claims 1 and 3-14 are pending in the application. Claim 2 has been cancelled. 


Response to Arguments
2.  	Applicant’s arguments, see page 11, filed 03/25/21, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 


Allowable Subject Matter
3.  	Claims 1 and 3-14 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance:
  	“An imaging apparatus comprising:
  	a processor configured to:
  	control output of a synchronization signal that defines a processing timing of an imaging element, 
  	output a first additional synchronization signal to the imaging element at an end timing of an exposure preparation processing operation started in response to an image-capturing operation; and 
  	output a second additional synchronization signal to the imaging element at an end timing of a period of exposure of an exposure processing operation of the captured image, and 
  	the imaging element configured to: 
  	start the exposure processing operation of the captured image corresponding to the image-capturing operation in response to input of the first additional synchronization signal; and 
  	start output of a photoelectric conversion signal obtained by the exposure processing operation in response to input of the second additional synchronization signal.”

   	The closest prior art of record relied upon is Ise (US 2013/0329090 A1) which discloses an image capturing apparatus comprising an image sensor having an output synchronization signal for instructing the start of exposuring of high and low exposure images. However, the prior art, taken alone or in combination, fails to teach output a second additional synchronization signal to the imaging element at an end timing of a period of exposure of an exposure processing operation of the captured image, and the imaging element configured to start the exposure processing operation of the captured image corresponding to the image-capturing operation in response to input of the first additional synchronization signal, and start output of a photoelectric conversion signal obtained by the exposure processing operation in response to input of the second additional synchronization signal. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/JOHN H MOREHEAD III/Examiner, Art Unit 2697        



/LIN YE/Supervisory Patent Examiner, Art Unit 2697